Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
 
Response to Amendments  
The amendment filed on 03/02/2022 has been entered. Claims 1 and 4 – 6 remain pending. Claim 1 has been amended. The amendment finds support in at least [0071] of as-published US20190061003.
Applicant’s amendment has overcome the rejections of; 
Claims 1 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Date (JP2000023718) as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP-05009630A), as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) in view of Kashii (US 5,759,484)

Regarding claim 1, Saito teaches a sintered titanium alloy and method of producing the same [0001]. Saito further discloses that the titanium alloy comprises a modified Ti-6Al-4V with 0.15 – 0.5% oxygen by mass, which overlaps with the claimed range [0039]. Given that the oxygen is part of the composition of the sintered titanium alloy, an ordinarily skilled artisan would expect the content of the oxygen on the surface of the alloy to be the same compositional range of 0.15 – 0.5 mass%. 
Saito teaches that the titanium sintered compact’s alpha (α) phase has an aspect ratio of 2 or less [0040], which lies just outside the claimed range.
Saito also teaches that the titanium powder used has a size of 150 µm or less [0068], but does not explicitly teach the average grain size of the final product.
However, that initial powder size taught by Saito [0068] is similar to that described in the instant invention [0096] and further given that the method disclosed by Saito is a similar method of making [0083, 0084] including;
mixing
molding at a similar pressure (4 ton/cm2)
sintering at a similar temperature 1300°C, 
to that described in the instant invention in [0109 and 0122 – 0123], there is a reasonable expectation to a person of ordinary skill in the art, that the sintered titanium alloy would have a crystal grain size that met/overlapped with the claimed range, absent evidence to the contrary.
In regards to the crystal grain diameter limitation, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

While Saito does not explicitly disclose the hardness of the titanium alloy, Saito discloses that the titanium alloy has 0.15 – 0.5% oxygen by mass, which overlaps with the claimed range [0040]. 
As evidenced by Oh (NPL), Oh teaches the mechanical properties of a Ti-6Al-4V alloy with varying levels of oxygen content [Abstract]. As shown in Fig 2(a) of Oh, the Ti-6Al-4V alloy has levels of oxygen from 1000 – 4000 ppm (0.1 – 0.4 wt%), which is overlapping with the claimed range and the range disclosed in Saito, and possesses a hardness ranging from ~315 – 400 Hv, which falls within the claimed range.
Therefore, there is reasonable expectation to a person of ordinary skill in the art that the titanium alloy composition of Saito would have a hardness the met/overlapped with the claimed hardness range of the claimed invention, as evidenced by Oh (NPL). 

In regards to the overlapping ranges of oxygen taught in Saito, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05 I). 
Furthermore, in regards to the aspect ratio range of Saito, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, absent evidence of criticality or unexpected results. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP § 2144.05 I)

	
	Saito does not explicitly teach that nitrogen and/or carbon is included in the sintered titanium body.
	Kashii teaches a high-strength and high-ductility titanium alloy, specifically a Ti-6Al-4V alloy [Title, abstract]. Kashii further teaches that the titanium alloy can have a small amount of interstitials including oxygen as well as carbon and nitrogen [Abstract, Col 3, line 27 – 34], and specifically teaches that carbon can be added in a trace amount of 0.1 mass% or less (1000 ppm or less), which overlaps with the claimed range, to improve the strength of the alloy [Col 4, line 37 – 48] and nitrogen can be added as an alpha-stabilized element in a trace amount of 0.05 – 0.15 mass%, in order to improve strength [Col 4, line 50 – 53]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the titanium alloy of Saito and added carbon and nitrogen as alpha-stabilizing elements as taught by Kashii in a trace amount in order to improve the strength of the alloy. Given that both Saito and Kashii teaches a Ti-6Al-4V alloy, a person of ordinary skill in the art would have a reasonable expectation of success. 
Given that carbon is in the composition of the sintered titanium alloy, an ordinarily skilled artisan would expect the content of the carbon on the surface of the alloy to be the same compositional range as the body.

Regarding claim 4, Saito in view of Kashii teaches the invention as applied above in claim 1.  Saito teaches that the alloy is Ti-6Al-4V [0018], wherein carbon is the α-stabilizer and vanadium is a β-stabilizer. Titanium would be recognized by the person of ordinary skill as the main component as claimed.


Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP-05009630A), as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) in view of Kashii (US 5,759,484), as applied above in claim 1, in further view of Date (JP2000023718, as disclosed in IDS 02/18/2019, using the translation provided).

Regarding claim 5 – 6, Saito in view of Kashii teaches the invention as applied above in claim 1. Saito does not explicitly teach that the titanium sintered compact is used for/a part of an ornament or a timepiece. 
Date teaches a titanium alloy (Ti-6Al-4V) with a similar alpha+beta phase microstructure [0007]. Date further teaches that the titanium alloy may be used for a wristwatch (i.e. timepiece). Additionally, wristwatch is interpreted to meet the broadest reasonable interpretation of an ornament given that watches are a form of jewelry. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the titanium alloy of Saito and used it in the manufacture/formation of a wristwatch, as taught by Date, to produce predictable results (i.e. a wristwatch with the composition/properties of Saito). A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B). Furthermore, given that Saito teaches that the sintered titanium alloy has a high-strength and is inexpensive, an ordinarily skilled artisan would expect these characteristics to be advantageous for a timepiece when using the titanium sintered alloy of Saito. 

Response to Arguments
Applicant's amendments and arguments thereto, filed 03/02/2022 have been fully considered.

Applicant’s amendment has overcome the rejections of; 
Claims 1 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Date (JP2000023718) as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) 

Applicant’s arguments regarding the rejection of Saito (JP-05009630A), as evidenced by Oh (“Oxygen Effects on the Mechanical Properties…”, NPL) in view of Kashii (US 5,759,484) have been fully considered but are not persuasive. Applicant argues that the prior art does not teach or suggest the claimed range of carbon content on the surface of 200 – 870 ppm. The examiner respectfully disagrees, Kashii teaches that carbon and nitrogen can be added together and that nitrogen can be added in a range of 0.05 – 0.15 mass% in combination with an amount of carbon that is 0.1 mass% or less (1000 ppm or less), which overlaps with the claimed range, [Kashii, Col 4, line 36 – 60]. Given that that carbon is included the titanium alloy of Saito, an ordinarily skilled artisan would expect the content of the carbon on the surface of the alloy to be the same compositional range as the body.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,118,246 – Watch part comprising similar composition
US 11,015,233 – Corresponds to US 2020/0172996 cited in the PTO-892 of 06/17/2021
US 10,851,437 – Titanium alloy for 3D printing including carbon, nitrogen, and oxygen
US 10,531,755 – alpha/beta titanium alloy comprising similar amounts of interstitials (C, N, O)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735